                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

DONALD ANDERSON,

             Plaintiff,
v.                                                  Case No. 8:18-cv-901-T-35AAS

THADDEUS MICHAEL BULLARD
SR. a/k/a TITUS O'NEIL, and WORLD
WRESTLING ENTERTAINMENT, INC.,

            Defendants.
_________________________________________/

                                      ORDER

      Donald Anderson seeks leave to conduct limited jurisdictional discovery to

establish this court’s personal jurisdiction over World Wrestling Entertainment, Inc.

(WWE). (Doc. 20).

I.    PROCEDURAL BACKGROUND

      Mr. Anderson sued Mr. Thaddeus Bullard and WWE in state court, and WWE

removed the action to federal court based on diversity jurisdiction under 28 U.S.C. §

1332(a). (Doc. 1). In denying Mr. Anderson’s request for the action to be remanded

to state court (Doc. 10), the court concluded federal court had diversity jurisdiction

and WWE had met its burden of establishing it is not a citizen of Florida. (Doc. 54).

      Though the federal courts have subject matter jurisdiction over this dispute

pursuant to diversity jurisdiction, WWE asserts in its motion to dismiss that this

specific federal court lacks personal jurisdiction over WWE. (Doc. 17). Mr. Anderson

requests leave to conduct limited jurisdictional discovery to establish this court’s



                                          1
personal jurisdiction over WWE and to supplement his opposition to WWE’s motion

to dismiss. (Doc. 20).

II.    LEGAL PRINCIPLES

       A. Court’s Analysis in Determining Whether It Has Personal
          Jurisdiction

       The court’s personal jurisdiction analysis is a two-step inquiry. The first step

is whether personal jurisdiction is appropriate under the state’s long-arm statute—

Florida Statute § 48.193. Waite v. All Acquisition Corp., 901 F.3d 1307, 1312 (11th

Cir. 2018). The second step is whether the court’s exercise of personal jurisdiction

over the defendant is compatible with the Due Process Clause of the Fourteenth

Amendment. Id.

       For the first-step inquiry, Florida’s long-arm statute allows for specific

jurisdiction—Florida Statutes § 48.193(1)(a)—and general jurisdiction—Florida

Statutes § 48.193(2). Sub-section (1)(a) lists acts permitting Florida courts to exercise

specific personal jurisdiction, i.e., “jurisdiction over suits that arise out of or relate to

a defendant’s contacts with Florida.” Carmouche v. Tamborlee Management, Inc.,

789 F.3d 1201, 1204 (11the Cir. 2015). Sub-section (2) permits Florida courts to

exercise “jurisdiction over any claims against a defendant, whether or not they

involve the defendant’s activities in Florida—if the defendant engages in ‘substantial

and not isolated activity’ in Florida.” Id.

       Regardless of whether specific or general jurisdiction is met, the due process

analysis requires the court at the second step to consider “whether the defendant has

‘certain minimum contacts with [the state] such that the maintenance of the suit does


                                              2
not offend traditional notions of fair play and substantial justice.” Waite, 901 F.3d at

1312 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). Importantly,

“the Fourteenth Amendment’s Due Process Clause does not permit a State to hale an

out-of-state corporation before its courts when the corporation is not ‘at home’ in the

State and the episode-in-suit occurred elsewhere.” BNSF Railway Co. v. Tyrrell¸ __

U.S. __, 137 S. Ct. 1549, 1554 (2017)

      B.     Parties’ Shifting Burdens in Alleging and Challenging Personal
             Jurisdiction

      As an initial matter, a plaintiff must plead sufficient material facts to support

the court’s personal jurisdiction over a defendant. Future Technology Today, Inc. v.

OSF Healthcare Systems, 218 F.3d 1247, 1249 (11th Cir. 2000).               A defendant

challenging the court’s personal jurisdiction must then offer sufficient evidence and

information to challenge the plaintiff’s allegations of personal jurisdiction. Id. If the

defendant makes a prima facie showing that personal jurisdiction is lacking, the

burden shifts back to plaintiff “to substantiate the jurisdictional allegations in the

complaint by affidavits and other competent proof, and not merely reiterate the

factual allegations in the complaint.” Id. (citation and internal quotations omitted).

      “Where issues arise as to jurisdiction or venue, discovery is available to

ascertain facts bearing on such issues.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

340, 351 n. 13 (1978). “[F]ederal courts should order limited jurisdictional discovery

where the information the plaintiff seeks, if it exists, would give rise to jurisdiction.”

RMS Titanic, Inc. v. Kingsmen Creatives, Ltd., 579 F. App’x 779, 790 (11th Cir. 2014).

“[R]esolution of a pretrial motion that turns on findings of fact—for example, a motion


                                            3
to dismiss for lack of personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2)—may

require some limited discovery before a meaningful ruling can be made.” Id. (quoting

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997)). “

III.   WHETHER TO PERMIT LIMITED JURISDICTIONAL DISCOVERY

       Mr. Anderson’s amended complaint alleges both specific jurisdiction under

section 48.193(1)(a) and general jurisdiction under section 48.193(2). (Doc. 9, ¶ 5).

Mr. Anderson bases the court’s specific jurisdiction on sub-section 48.193(1)(a)(1): a

non-resident defendant “[o]perating, conducting, engaging in, or carrying on a

business or business venture in this state or having an office or agency in this state.”

(Id.). Mr. Anderson further alleges “WWE has sufficient minimum contacts with the

state of Florida, has its nerve center in Florida, and is essentially at home in Florida”

and lists examples of WWE’s actions in an attempt to support this statement. (Id.).

       WWE, in its motion to dismiss due to lack of personal jurisdiction, outlines a

prima facie case for why this court lacks general and specific jurisdiction and why

this court’s exercise of jurisdiction would violate the Fourteenth Amendment. To

support its position, WWE attaches the affidavit of Brian Terwilliger, Vice President

of Digital Development, and other evidence that WWE is “at home” at its

headquarters in Connecticut, not in Florida. WWE also relies upon Mr. Terwilliger’s

affidavit to demonstrate that the court lacks specific jurisdiction over WWE because

the “episode-in-suit” occurred entirely in Virginia, not Florida. This evidence is

sufficient to counter the amended complaint’s jurisdictional allegations.

       Having put forth this evidence indicating personal jurisdiction is lacking, the



                                           4
pendulum swings back to Mr. Anderson to substantiate the amended complaint’s

jurisdictional allegations without simply reiterating what he already alleged in the

amended complaint.       Consequently, Mr. Anderson requests permission to take

limited jurisdictional discovery so he may challenge WWE’s evidence and obtain other

evidence to support the amended complaint’s jurisdictional allegations.

       How limited the jurisdictional discovery should be depends on what

jurisdictional facts are truly in dispute. Based on the record evidence, there can be

no dispute that this court cannot exercise general jurisdiction over WWE since WWE

is not “at home” in Florida. Whether the court can exercise specific jurisdiction over

WWE, however, is less clear. Even if WWE’s operation of the Performance Center is

sufficient for section 48.193(1)(a)(1), the exercise of jurisdiction still violates the Due

Process Clause if the “episode-in-suit” occurred elsewhere.

       Based on the record evidence, the main “episode-in-suit” occurred in Virginia.

However, Mr. Anderson alleges repeatedly that the Virginia incident resulted directly

from WWE’s activity in Florida. More specifically, Mr. Anderson alleges:

              •      The Performance Center is a 26,000-square-foot
              training center where WWE’s “talent”, including TITUS
              O’NEIL, train for their performances across the country.
              (Doc. 9 at ¶ 5(e)).

              •      WWE talent, including TITUS O’NEIL, train for
              strength and conditioning within a 5,500 square-foot gym
              located in the Performance Center. (Id. at ¶ 5(n)).

              •      The Performance Center is where WWE talent,
              including TITUS O’NEIL, train for live events, including
              the live event that was being filmed around the time of the
              incident which forms the basis for this lawsuit. (Id. at ¶
              5(o)).


                                            5
             •     Upon information and belief, Paige and TITUS
             O’NEIL’S training by the WWE for the television shows
             were conducted at the Performance Center. (Id. at ¶ 12).

             •     These violent propensities were enhanced,
             encouraged, trained, and promoted by WWE at WWE’s
             Performance Center. (Id. at ¶¶ 60, 71, 104, 120).

             •       WWE, through its officers, managers, supervisors
             and other agents had actual and/or constructive knowledge
             and notice of TITUS O’NEIL possessing significant anger
             management issues, but did not take action, remedial or
             otherwise to stop TITUS O’NEIL, but instead ratified and
             approved those actions by permitting them to continue and
             by facilitating the continuation of those actions. Upon
             information and belief, this ratification, approval and
             facilitation mainly took place at the Performance Center.
             (Id. at ¶¶ 66, 77, 115, 128).

      The jurisdictional facts in dispute are whether actions by WWE in Florida led

to the Virginia episode-in-suit, and thus expanded the episode-in-suit to more broadly

occurring in both Florida and Virginia. If WWE’s actions in Florida are as alleged,

that may give rise to this court exercising specific jurisdiction over WWE without

offending the Due Process Clause of the Fourteenth Amendment. Because the facts

necessary for this court to exercise specific personal jurisdiction are in dispute,

Eleventh Circuit precedent favors permitting discovery. UnitedHealthcare of Fla.,

Inc. v. Am. Renal Assocs. Holdings, Inc., 2016 WL 8794534, at *2 (S.D. Fla. Dec. 5,

2016) (gathering cases permitting jurisdictional discovery where the basis for the

court’s personal jurisdiction is legitimately in dispute); Nutramedics, Inc. v.

Blackstone Nutrition, Inc., No. 09-81458-CIV-MARRA, 2009 WL 10668148, *2 (S.D.

Fla. Dec. 31, 2009) (same).



                                          6
      Mr. Anderson may seek limited jurisdictional discovery related to Titus

O’Neil’s training at WWE’s Performance Center.

IV.   CONCLUSION

      Mr. Anderson’s Motion for Leave to Conduct Limited Jurisdictional Discovery

(Doc. 20) is GRANTED, subject to these limitations:

      (1)    By March 29, 2019, Mr. Anderson may serve WWE with no more than

five (5) requests to produce documents and five (5) interrogatories. These discovery

requests must be limited to seeking jurisdictional information related to Titus

O’Neil’s training at WWE’s Performance Center.

      (2)    By April 12, 2019, WWE must respond to Mr. Anderson’s discovery

requests.

      (3)    If necessary, Mr. Anderson may elicit no more than three hours of

deposition testimony of jurisdictional information related to Titus O’Neil’s training

at WWE’s Performance Center. This testimony must be completed by April 26, 2019.

      ORDERED in Tampa, Florida on March 14, 2019.




                                         7
